DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant’s arguments, see Remarks, filed 09/02/2022, with respect to Claims 11 and 13-20 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-2, 6-9, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler U.S. 2019/0021781 (earliest filing date 07/20/2017; herein referred to as “Drasler”), and in view of Janssen U.S. 5,749,914 (herein referred to as “Janssen”).
7.	Regarding Claim 1, Drasler teaches a bipolar ablation device for treatment of a stenosis within an implanted metallic stent (Figs. 21A-21F; “compression stent, ref num 5; para 0021, “stent frame for the compression stent is anticipated to be formed from a resilient or elastic material such as Nitinol”; Nitinol is known to be an elastomeric metal, see para 0012) comprising:
	a. an elongate shaft slideably disposable within an endoscope (Fig. 21A, ref num 15, through the catheter), the elongate shaft forming a first pole with an at least one electrode of the bipolar ablation device (Fig. 21A, ref num 330, connected to the opposite pole, ref num 325, via the generator, ref num 320, which is ultimately connected to the shaft, 15)
	b. an electrode lead slideably disposable within the endoscope (Fig. 21A, ref num 270), the electrode lead being configured to electrically engage the implanted metallic stent to form a second pole of the bipolar ablation device (as shown in Fig. 21A, ref num 270 is electrically engaged with ref num 5; para 0138, “with a first pole (315) of an RF generator (32) that generates an RF signal that is transmitted to the stent electrode (270) located around the perimeter of the stent focal region”);
	c. the at least one electrode is spaced apart from the implanted metallic stent while the electrode engages the implanted metallic stent (as shown in Fig. 21A, ref num 330 is spaced apart from ref num 5 and ref num 270 when they are electrically engaged);
	d. wherein bipolar ablation energy is generated between the implanted metallic stent and the at least one electrode spaced apart from the implanted metallic stent when the bipolar ablation device is energized (para 0138, “an opposing electrode (330) (of opposite polarity) that is located with electrical contact…for locating the opposing electrode for completing the circuit path for current flow from the stent electrode (270)”; para 0022, “electrode configuration found on either the compression stent or the dilation balloon can be unipolar or bipolar”).
	Drasler fails to teach the at least one electrode is included on the shaft and the elongate shaft is positionable within a lumen of the implanted metallic stent.
	Janssen teaches a device of analogous art, wherein the device comprises a shaft (Fig. 2, ref num 31), an electrode (Fig. 2-2A, ref num 36), an electrode lead (Fig. 2-2A, ref nums 34a-c), and a stent (Fig. 2-2A, ref num 20).  The electrode is included on the shaft (as shown in Fig. 2, ref num 36 is found on the catheter wall 31), and the shaft is also positionable within the lumen of the implanted metallic stent (the shaft/catheter wall, ref num 31 is found within the lumen of the stent, ref num 20; Col. 6, lines 39-43, “distal end 10 of the catheter after it has been positioned within a lumen that has been implanted with a stent 20.  The stent 20 has a tubular body that is positioned against the bore of a lumen; also see Fig. 5, where it shows Fig. 2 embodiment of the stent implanted within the lumen).  The electrode is placed on the shaft of the catheter in order to take up a large surface area and lower the current density to prevent damage to the tissue (Col. 8, lines 35-42).  Since Drasler already teaches that the electrode is separated from the stent, and may be placed in any convenient location, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler with the configuration as taught by Janssen in order to rearrange where the electrode is placed on the shaft in order to reduce the damage to the surrounding tissue.

8.	Regarding Claim 2, Drasler teaches the electrode lead (Fig. 21A, ref num 270) includes an engagement feature configured to releasably contact the electrode lead to the implanted metallic stent (Fig. 21A, ref num 280 acts as the engagement feature to releasably contact the stent, ref num 5, with the electrode lead, ref num 270).

9.	Regarding Claim 6, Drasler teaches the engagement feature includes a magnetic coupler (Fig. 21D, ref num 510; para 0141, “focal covering can be attached to the stent focal region of the compression stent (5)…electromagnetic coupler (510) that is in electrical continuity with the stent electrode (270). The electromagnetic coupler (510) is fixedly attached to the compression stent”).

10.	Regarding Claim 7, Drasler teaches the engagement feature includes at least one electrode element disposed on an outer surface of an inflatable balloon (para 0145, “with the compression stent (5) in an expanded configuration RF energy is transmitted via the conduction wire to the balloon electrode (375) which conveys the electrical energy via contact with the balloon-covering surface through the covering electrode (360) to the stent-covering surface that makes electrical contact with the stent electrode (270)”).

11.	Regarding Claim 8, Drasler teaches an energy source in electrical communication with the at least one electrode and the electrode lead (Fig. 21A, ref num 320 is connected to the electrode lead, ref num 270, and the at least one electrode, ref num 330).

12.	Regarding Claim 9, Drasler teaches the application of energy that leads to directional ablation of the stenosis (para 0010, “focal covering also prevents migration of cells from the arterial wall into the lumen of the compression stent result in stenosis”; para 0151, “stent to the artery wall to cause ablation of the nerves (70)”).  However, Drasler fails to teach the at least one electrode is positioned within the implanted metallic stent.
	Janssen teaches a device of analogous art, wherein the device ablates tissue in order to prevent restenosis (Col. 4, lines 37-40, “ablate the obstructive material, prevent or reduce restenosis”).  Janssen also teaches the device comprises a shaft (Fig. 2, ref num 31), an electrode (Fig. 2-2A, ref num 36), an electrode lead (Fig. 2-2A, ref nums 34a-c), and a stent (Fig. 2-2A, ref num 20).  The electrode is included on the shaft (as shown in Fig. 2, ref num 36 is found on the catheter wall 31), and the shaft is also positionable within the lumen of the implanted metallic stent (the shaft/catheter wall, ref num 31 is found within the lumen of the stent, ref num 20; Col. 6, lines 39-43, “distal end 10 of the catheter after it has been positioned within a lumen that has been implanted with a stent 20.  The stent 20 has a tubular body that is positioned against the bore of a lumen; also see Fig. 5, where it shows Fig. 2 embodiment of the stent implanted within the lumen).  The electrode is placed on the shaft of the catheter in order to take up a large surface area and lower the current density to prevent damage to the tissue (Col. 8, lines 35-42).  Since Drasler already teaches that the electrode is separated from the stent, and may be placed in any convenient location, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler with the configuration as taught by Janssen in order to rearrange where the electrode is placed on the shaft in order to reduce the damage to the surrounding tissue.

13.	Regarding Claim 15, Drasler teaches a method of treating stenosis within an implanted metallic stent comprising:
	a. advancing an elongate shaft into a lumen of the implanted metallic stent (Fig. 21A, ref num 15, through the catheter into stent, ref num 5), such that the elongate shaft is spaced apart from the implanted metallic stent (Fig. 21A, ref num 15 and 5 are spaced apart from one another), the elongate shaft connected with at least one electrode configured to form a firsts pole of a bipolar ablation device (Fig. 21A, ref num 330, connected to the opposite pole, ref num 325, via the generator, ref num 320, which is ultimately connected to the shaft, 15);
	b. advancing an electrode lead into electrical contact with the implanted metallic stent (Fig. 21A, ref num 270) such that the implanted metallic stent forms a second pole of the bipolar ablation device (as shown in Fig. 21A, ref num 270 is electrically engaged with ref num 5; para 0138, “with a first pole (315) of an RF generator (32) that generates an RF signal that is transmitted to the stent electrode (270) located around the perimeter of the stent focal region”);
	c. energizing the bipolar ablation device with the at least one electrode connected with the stent and spaced apart from the implanted metallic stent to ablate stenosis (para 0138, “an opposing electrode (330) (of opposite polarity) that is located with electrical contact…for locating the opposing electrode for completing the circuit path for current flow from the stent electrode (270)”; para 0022, “electrode configuration found on either the compression stent or the dilation balloon can be unipolar or bipolar”).
	Drasler fails to teach the at least one electrode is included on the shaft and the elongate shaft is positionable within a lumen of the implanted metallic stent.
	Janssen teaches a device of analogous art, wherein the device comprises a shaft (Fig. 2, ref num 31), an electrode (Fig. 2-2A, ref num 36), an electrode lead (Fig. 2-2A, ref nums 34a-c), and a stent (Fig. 2-2A, ref num 20).  The electrode is included on the shaft (as shown in Fig. 2, ref num 36 is found on the catheter wall 31), and the shaft is also positionable within the lumen of the implanted metallic stent (the shaft/catheter wall, ref num 31 is found within the lumen of the stent, ref num 20; Col. 6, lines 39-43, “distal end 10 of the catheter after it has been positioned within a lumen that has been implanted with a stent 20.  The stent 20 has a tubular body that is positioned against the bore of a lumen; also see Fig. 5, where it shows Fig. 2 embodiment of the stent implanted within the lumen).  The electrode is placed on the shaft of the catheter in order to take up a large surface area and lower the current density to prevent damage to the tissue (Col. 8, lines 35-42).  Since Drasler already teaches that the electrode is separated from the stent, and may be placed in any convenient location, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler with the configuration as taught by Janssen in order to rearrange where the electrode is placed on the shaft in order to reduce the damage to the surrounding tissue.

14.	Regarding Claim 16, Drasler teaches energizing the bipolar ablation device directs ablation energy within the lumen of the implanted metallic stent (para 0010, “focal covering also prevents migration of cells from the arterial wall into the lumen of the compression stent result in stenosis”; para 0151, “stent to the artery wall to cause ablation of the nerves (70)”).

15.	Regarding Claim 17, Drasler teaches at least one of the elongate shaft or the electrode lead is advanceable to the implanted metallic stent within an endoscope (as shown, ref num 270, the electrode lead, is advanced to the stent, ref num 5, by the catheter; Fig. 21A).

16.	Regarding Claim 18, Drasler teaches connecting the at least one electrode and the electrode lead to an energy source (Fig. 21A, ref num 320 is connected to the electrode lead, ref num 270, and the at least one electrode, ref num 330).

17.	Regarding Claim 21, Drasler fails to teach the at least one electrode comprises a plurality of discrete electrodes.
	However, in another embodiment of Janssen, it is taught that the at least one electrode may be selected from any combination of a plurality of discrete electrodes (Fig. 6, ref nums 60, 62, 64, 66, 68; Col. 10, line 1, “any combination of electrodes may be selected as return electrodes”; like the electrode of ref num 36 in the previous embodiment).  This allows for greater resolution of ablation (Col. 8 lines 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler and included that the at least one electrode include a plurality of discrete electrodes in order to provide greater resolution of ablation.

18.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler and Janssen, and further in view Pacey U.S. 2009/0143777 (herein referred to as “Pacey”).
19.	Regarding Claim 3, Drasler fails to teach the engagement feature includes a grasping metallic clip.
	Pacey teaches a device of analogous art (Figs. 10A-10B, ref num 100), wherein the stent has an electrode lead engaged with it (Figs. 10A-10B, ref num 104, para 0046, “stent (100) comprising a continuous tube…has a main body (102)…an electrode (104) has a cylindrical structure and is mounted on an outer surface (106) of the main body (102)”).  The electrode lead and stent are connected via an engagement feature that includes a grasping metallic clip (para 0046, “means that an electrical connection can be made at the end (108) of the stent (100) using a clip (110)…which may be connected by an electrical wire (112)…one or more clips (110) may be attached to the conductor portion (126) of the electrode”; clip can be made of Nitinol, see para 0063).  The clip is present in order to provide an electrical connection between the stent and the electrode lead (para 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler, who already teaches an engagement feature between the electrode lead and the stent (Drasler, Fig. 21A, ref num 280 acts as the engagement feature to releasably contact the stent, ref num 5, with the electrode lead, ref num 270), and replaced this engagement feature with a metallic clip, as taught by Pacey, in order to produce the same predictable result of an electrical connection between the electrode lead and the stent.

20.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler and Janssen, and further in view of Tu U.S. 6,319,251 (herein referred to as “Tu ‘251”).
21.	Regarding Claim 4, Drasler fails to teach the engagement feature includes at least one flared metallic element.
Tu ‘251 teaches the engagement features includes at least one flared metallic element (Fig. 5, ref num 45 “electrode assembly”, Col 9 lines 49-67, in Fig. 5, there is a flared mechanism).  Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent (Col. 9, lines 49-67).  The flare as shown at the base of the electrode assembly is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler and replaced the preexisting engagement feature with a flared metallic one in order to keep the electrodes and stent in contact with one another.

22.	Regarding Claim 5, Drasler fails to teach the engagement feature includes an expandable metallic cage.
Tu ‘251 teaches the engagement feature includes an expandable metallic cage (Fi. 5, ref num 45, you can see the cage) Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent by keep a preshaped expandable basket shape (Col. 9, lines 49-67).  The basket as shown is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler and replaced the preexisting engagement feature with a metallic cage/basket in order to keep the electrodes and stent in contact with one another.

23.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler and Janssen, and further in view of Kawwas U.S. 2020/0129316 (earliest filing date 10/25/2018; herein referred to as “Kawwas”).
24.	Regarding Claim 10, Drasler fails to teach the electrode lead is independently moveable relative to the elongate shaft.
	Kawwas teaches a device of analogous art (see at least Fig. 2A), wherein the device contains a stent (Figs. 2A, 2B, ref num 22) and an electrode lead (Figs. 2A and 2B, ref num 24), wherein the electrode lead is independently moveable relative to the elongate shaft (elongate shaft = Figs. 2A/2B, ref num 32; para 0114, “stent 22 may then be re-deployed into the partially expanded configuration by retracting…the ability to reposition stent 22 and primary electrode 24”; also see Fig. 2C).  The ability for the electrode lead to move is so that the treatment site may be treated at multiple positions or directions (para 0114).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler to have the electrode lead be moveable in order to produce the same predictable result of properly treating the target areas.

25.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler and further in view of Opie U.S. 2021/0393948 (earliest filing date 08/25/2016; herein referred to as “Opie 2021”).
26.	Regarding Claim 11, Drasler teaches a metallic stent for maintaining patency of a body lumen, comprising:
	a. a first electrode wire configured to form the first pole of the bipolar ablation device (Fig. 23C, ref num 400; para 0150, “a first conduction wire (400) to the first pole (315)”);
	b. a second electrode wire spaced apart from the first electrode wire, the second electrode wire being configured to form a second pole of the bipolar ablation device (Fig. 23C, ref num 405, as shown is spaced apart from ref num 400; para 0150, “a second conduction wire (405) to a second pole of the RF generator (320)”); and
	c. at least one non-conductive filament (Figs. 23F-G, ref num 490, “insulated jump wire”); and,
	f. wherein the first and second electrode wires are spaced apart from one another along an entire length of the metallic stent (as shown in Fig. 23C, ref nums 400 and 405 are spaced apart from one another through the entire device).
	Drasler fails to teach (c) the non-conductive filament is interwoven with the first and second electrode wires; (d) wherein the first electrode wire extends helically around a central longitudinal axis of the metallic stent in a first direction; and, (e) wherein the second electrode wire extends helically around a central longitudinal axis of the metallic stent in a first direction parallel to the first electrode wire.
	Opie 2021 teaches a device of analogous art (see at least Fig. 5A), wherein the device contains a first and second electrode wire (Fig. 5A, ref num 141 shows at least two wires, “electrode lead wires”), and a non-conductive filament (para 0137, “the contacts 151 are separated by a non-conductive sleeve…and prevent contact between superficial lead wires 141”), where the first and second electrode wires extend helically around a central longitudinal axis of the stent in a first direction, parallel to one another (para 0099, “the wires 141 are wrapped around the stent struts…in a helical tube”; para 0147, “electrode wires 141…wrapped around…a helical form”; para 0070, “electrode lead wires 141 can be electrically connected to at least one electrode and will be would around the stent strut lattice 108”, see at least Fig. 5A).  Opie also teaches that the electrode wires are interwoven with an insulative/non-conductive material (para 0096, “wires 141 that are insulated 143”, as shown in Fig. 5B).   This form and position is advantageous as it has a minimal effect on blood flow integrity through the target area (para 0161).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler to have the electrode wires be helically wrapped around the stent in order to prevent constriction of blood flow in the target areas.

27.	Regarding Claim 14, Drasler teaches the first electrode wire and the second electrode wire are electrically connectable to an energy source configured to supply bipolar ablation energy (Fig. 23C, ref nums 400 and 405 are electrically connected to ref num 320).

28.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler and Opie, and further in view of Kawwas.
29.	Regarding Claim 13, Drasler as modified teaches the first and second electrode wires (Fig. 23C, ref num 400 and 405) but fails to teach the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite the first direction.
Kawwas teaches the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite the first direction (para 0129-0130 “metallic filaments braided into tubular body…electrically insulated from fluid”, Fig. 2C, ref num 22). As shown in Fig. 2C, as well as Fig. 5, the stent includes a plurality of metallic filaments that are braided in opposite directions of one another into a tubular body (para 0129).  The non-conductive portions of the metallic body or filaments keep the stent insulated from fluid so that the energy be delivered to the targeted site appropriately (para 0130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Drasler and included a non-conductive filament wound in the opposite direction in order to facilitate the delivery of energy to the appropriate target site.

30.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler and Janssen, and further in view of Sperling U.S. 2018/0168721 (herein referred to as “Sperling”).
31.	Regarding Claim 19, Drasler fails to teach the bipolar ablation device provides omnidirectional ablation energy between the at least one electrode and the implanted metallic stent.
Sperling teaches a circumferential ablation device designed to ablate tissue to treat heart rhythm disorders or be expanded within a vascular structure for treatment (abstract).  The tip of the ablation device (Fig. 3A-3D) contains a stent (ref num 10) in which has an ablating element that delivers energy omnidirectional between the electrode and the stent (para 0035-0036).  This allows energy to be applied against the tissue while the stent and ablation element be symmetrically positioned in the targeted area (para 0035-0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drasler in order to ablate tissue in an omnidirectional fashion in order to keep the stent in place while ablating the targeted tissue.

32.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, and Janssen, and further in view of Mathur U.S. 2017/0231694 (herein referred to as “Mathur”).
33.	Regarding Claim 20, Drasler teaches treating stenosis and specific tissue (para 0010, “focal covering also prevents migration of cells from the arterial wall into the lumen of the compression stent result in stenosis”; para 0151, “stent to the artery wall to cause ablation of the nerves (70)”), but fails to teach the stenosis includes treatment of non-concentric tissue ingrowth and that the energy is directed at that tissue.
Mathur teaches a device that treats tissue with stenosis including non-concentric tissue ingrowth and the least one electrode is configured to direct ablation energy toward the non-concentric tissue ingrowth (para 0024 “target tissue may be characterized by comparison of a measured tissue signature profile to at least one other tissue signature profile, and may allow for an eccentric selection of electrodes” and 0127 “stenosis may be eccentric”). This ensures proper treatment to the targeted tissue site (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included the specific tissue type that the energy be directed at in order to treat the desired tissue and its site.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794